Citation Nr: 1310929	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-39 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim was remanded by the Board in July 2011 for additional development.

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that proceeding has been associated with the Veteran's Virtual VA electronic claims file and has been reviewed.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because in December 2012 the Veteran submitted a statement wherein he explicitly waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2012).  In addition, in February 2013 the RO associated additional VA treatment records with the Veteran's Virtual VA electronic claims file.  If an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2012), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37 (2012).  In this case, the Board finds that the newly obtained evidence is not pertinent because it is essentially duplicative of other evidence in the claims file.  Specifically, during the appellate time period there are two records in which the Veteran reported ongoing low back pain and included no examination or comment by the treatment provider.  As such subjective reports already were of record at the time of the June 2012 SSOC and in no way differ from the subjective reports levied during the December 2012 Board hearing, the Board finds a remand for RO consideration of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1). Consequently, the Veteran's claim is ready for appellate review.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbosacral spine disorders are manifested by daily back pain, limitation of motion and tenderness, but his service-connected lumbosacral spine disability does not result in limitation of forward flexion of the lumbosacral spine to 60 degrees or less, a combined range of motion of 120 degrees or less, ankylosis, or incapacitating episodes requiring bedrest and treatment by a physician.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5295-5237 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in June 2001, September 2008, February 2009, and August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised of the information and evidence necessary to substantiate his claim and the allocation of responsibilities between himself and VA.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  As discussed above, VA treatment records associated after the final adjudication of the claim by the RO are essentially duplicative and redundant of evidence already of record.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The RO provided the Veteran appropriate VA examinations in October 2008 and February 2012.  The VA examination reports are thorough and supported by outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disability.  Moreover, the Board finds the February 2012 VA examination report, in combination with the private treatment records, particularly helpful in distinguishing the extent of the Veteran's low back problems that can be attributed to his in-service injury as opposed to multiple post-service injuries.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the August 2011 letter to the Veteran, the association of additional private treatment records from 1990 to 1998, the February 2012 VA examination report, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath,  1 Vet. App. at 589.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2012).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran alleges his low back disability is more severe than currently rated.  The Veteran's low back disability is rated under DCs 5295-5237.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  In this case, the hyphenated DC represents the rating codes for lumbosacral strain prior and subsequent to September 23, 2002.  38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. § 4.71a, DC 5237 (2012).  As the Veteran's claim for increased rating was filed after September 23, 2002 and additional regulation changes effective from September 26, 2003, the claim for increase will be considered under the current regulations.  The Veteran alleges his low back disability is more severe than currently rated.

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2012). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id, Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

In this case, the Board initially notes that in addition to his service-connected lumbosacral strain he experienced multiple post-service low back injuries.  In September 1998 during post-service employment the Veteran incurred a disc rupture in the L5-S1 interspace.  The injury occurred when the Veteran was pulling tires out of a chute and he felt a pop in his back.  In an October 1999 rating decision, the RO denied entitlement to service connection for herniated nucleus pulposis lumbar spine, finding that the disability was caused by a post-service injury and was unrelated to service.  The Veteran has never appealed this determination.  In April 2001, the Veteran reinjured his low back when a rope broke on the hammock in which he was lying and he fell to the ground and struck his low back.  

With respect to the current claim for increased rating, the Veteran was afforded a VA examination in October 2008.  The examiner noted a diagnosis of lumbar strain that had been present since 1989, with reported pain in the low back and left leg and foot since that time.  He experienced the severe pain daily, as well as severe stiffness and constant weakness.  The Veteran used a walker after surgery and a wheelchair at Wal-Mart.  He was able to walk for 50 yards and for 10 minutes.  He reported falls, numbness, weakness, bowel issues, and erectile dysfunction.  He also noted trauma to the spine in 1998, at which time he had been picking up tires at work when he felt his back pop.  Subsequently the Veteran underwent multiple surgeries.  On examination, the Veteran's gait was slow and guarded.  Range of motion showed forward flexion from 0 to 20 degrees, with pain onset at 20 degrees; extension from 0 to 16 degrees, with pain onset at 10 degrees; and bilateral lateral flexion and rotation of 0 to 20 degrees, with pain onset at 20 degrees.  There was objective evidence of pain, fatigue, weakness, and lack of endurance on repetitive motion, which resulted in the additional loss of 5 degrees of left and right lateral rotation.  As to any other functional loss caused by the foregoing, the examiner indicated that any such conclusion would be mere speculation.  Straight leg raises were positive bilaterally.  Lower extremity motor function was normal, but there was noted neuralgia involving the sciatic nerve in the left lateral leg.  The Veteran denied bowel or bladder problems.  Reflexes of the left knee and ankle were abnormal.  The Veteran failed to appear for subsequent diagnostic testing.  The diagnoses were lumbosacral strain, intervertebral disc syndrome with sciatic nerve involvement, and four scars of the lumbar spine post multiple surgeries.  The effect on the Veteran's usual occupation was that he should avoid heavy lifting, prolonged standing, and repetitive bending.  

Private records indicate ongoing treatment for low back problems, including pain radiating into the left lower extremity, during the appellate time period.  In May 2009, the Veteran's pain was noted to be stable and that lumbar range of motion was limited by pain.  In February 2010, the Veteran requested additional pain medication because he was going on vacation with his family to Breckenridge, Colorado and would be more physically active than usual.  The Veteran denied bladder or bowel problems at that time.  A pill count in July 2010 indicated that the Veteran had more pills than he should have if he had been taking them as prescribed.  In January 2011, the Veteran had a slow, stiff, and mildly antalgic gait, but was able to heel and toe walk.  He had decreased flexion and extension due to low back pain that was more painful on extension.  There were multiple areas tender to palpation, but straight leg raises were negative bilaterally.  In November 2011, the Veteran had a normal gait and was able to heel and toe walk, but there was decreased flexion and extension due to low back pain.  Straight leg raise was positive on the left, but not on the right.  In January 2012, the Veteran indicated that his low back pain had been worse recently because his family had recently moved and he had been required to do significant amounts of heavy lifting.  On examination, lower extremity motor function and sensation were grossly normal.  

The Veteran was afforded a VA examination in February 2012.  The examiner noted diagnoses of lumbar strain and lumbar herniated disc status post-surgical decompression and fusion (non-service connected and from a job injury in 1998).  The examiner noted that the Veteran was service connected for lumbar strain and not service connected for history of herniated lumbar disc status post surgical fusion.  The Veteran described low back pain from 3 to 7 out of 10.  Also, there was radiation into the left buttock, posterior left leg, and left foot.  The radiation was intermittent during the summer and constant in the winter.  He reported 7 surgeries for the low back.  The Veteran's symptoms were stiffness and painful clicking and popping, but he denied locking, incontinence, or other bowel or bladder problems.  Activities of daily living were not limited, but he did no heavy lifting.  He could walk for 10 minutes and stand for 15 minutes.  He also described some unsteadiness and falling.  The Veteran had flare-ups of pain about once per week that caused him to seek bed rest.  On examination, the Veteran's range of motion was 0 to 45 degrees of flexion, 0 to 10 degrees of extension, and bilateral lateral flexion and location were 0 to 20 degrees.  The Veteran experienced pain at the endpoint on each plane of motion and motion was not further decreased on repetition.  The Veteran had functional loss or impairment of the lumbar spine, as evidenced by decreased range of motion, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was tenderness at the post-service surgical site around L4-L5.  He had no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength of the lower extremities was 5 out of 5.  There was no evidence of muscle atrophy.  Lower extremity reflexes were normal, as was sensory testing in both lower extremities save for decreased sensation in the left lower leg/ankle.  Straight leg testing was negative on the right and positive on the left.  The Veteran had radicular pain in the left lower extremity involving the sciatic nerve that was mild.  The Veteran had intervertebral disc syndrome, but had no incapacitating episodes in the previous year.  He denied the use of assistive devices.  The Veteran's thoracolumbar spine condition impacted his ability to work.  Specifically, the examiner noted that the Veteran had been gainfully employed until a post-service occupation injury in 1998, after which time the Veteran had been unemployed and on disability.  The examiner concluded that much of the Veteran's current back condition was the result of his non-service connected lumbar condition involving the herniated disc and subsequent surgeries.  The radiating pain into the left lower extremity was attributable to the post-service injury and not the service-connected disability.  Much of the pain complaints and limitation of motion also was attributable to the non-service connected disability, but it would be mere speculation for the examiner to assign a percentage to each condition.  That said, prior to the workplace injury the Veteran was able to work at a fairly physical type of job with Goodyear tires.

In an April 2012 statement, the Veteran claimed that his activities of daily living were limited, in that "I have to watch how I do everything for fear of cramps or further injury."  In addition, he claimed that he was unable to take vacations with his family and that "anything that I need done around my home I have to hire someone."  In addition, the Veteran was unable to do most of the house work.  As to the onset of his back problems, the Veteran claimed to have experienced back pain, muscle spasms, and cramps since his service-connected injury.  He contended that these symptoms had worsened over the years and that "People have also made fun of my service connected injury since I just couldn't keep up with other men."

In May 2012, the Veteran stated that he was able to perform activities of daily living and that he was remodeling a home and had been more active with his children.  In July 2012, the Veteran reported low back pain that was 7 out of 10.  His medication allowed him to be more active, including attending church, walking more, and doing some housework, such as the laundry.  He indicated that he could walk and sit for 10 minutes and stand for 5 minutes.  The Veteran denied exercising at home and claimed to be unable to lift any items.

During his December 2012 Board hearing, the Veteran claimed that his back problems had prevented him from bidding on higher paying job positions and that he had been forced into lower paying janitorial assignments.  The Veteran's back problems caused difficulty walking and necessitated the use of a back brace and a spinal cord stimulator.  Prior to the 1998 back injury, the Veteran claimed already to have been experiencing ongoing back problems that had prevented such activities as coaching his son's Little League team.

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 10 percent under any of the spine DCs.

Initially, the Board recognizes that the Veteran's decreased range of motion of the thoracolumbar spine as measured during the appellate time period would typically warrant between a 20 and 40 percent disability rating.  Moreover, the Board acknowledges that it is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, however, multiple VA and private medical records exist that permit the differentiating between symptomatology attributable to the service-connected low back disability and those due to multiple post-service injuries.  

Initially, the Board notes that the February 2012 VA examiner attributed "much" of the Veteran's pain complaints and limitation of motion to the Veteran's post-service 1998 workplace injury and subsequent surgeries.  While the examiner was unable to attribute a specific percentage to each disability, the examiner noted that the Veteran had been able to work at a fairly physical type of job with Goodyear tire despite his service-connected disability.  In addition, the examiner specifically concluded that the Veteran's left lower extremity radiculopathy was attributable solely to his post-service injury.  In considering the merits of the above opinion, the Board has considered the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id at 389-90.  In this case, the Board concludes that the examiner did provide sufficient reasons for being unable to provide a concrete percentage of disability attributable to the Veteran's service-connected and non service-connected disabilities.  As discussed above, the examiner was able to attribute "much" of the Veteran's pain and decreased motion to the non service-connected disability, in light of the Veteran's ability to work at a fairly physical job at Goodyear tires despite his service-connected disability and prior to his post-service workplace injury.  As such, the Board finds the examiner's opinion sufficient for rating purposes.

In addition, numerous private medical records have attributed the Veteran's current low back symptoms solely to post-service injuries, with no mention of his service-connected disability.  By way of example, a July 2001 private treatment record noted that the Veteran was unable to return to work due to L5-S1 discogenic pain and in no way attributed problems with work to any problems prior to the September 1998 injury.  A March 2002 private treatment record indicated that the Veteran, "complains about left leg pain from his left S1 nerve root which was from his original disc rupture."  A May 2002 private treatment record also noted that the Veteran had "lower leg pain secondary to previous back surgery."  In a March 2009 "New Patient History and Physical Examination" no mention was made of any in-service back problems or problems prior to the September 1998 back injury.  The record also attributed all subsequent surgeries and low back problems to the 1998 injury.  The private medical records dictate the conclusion that either the Veteran has failed to discuss his service-connected back disability with his post-September 1998 treatment providers (suggesting, as discussed in greater detail below, that he did not have significant ongoing low back problems prior to September 1998) or that the Veteran did report such problems and the medical professionals discounted any relationship of such problems to the Veteran's current low back issues.  In either case, the private medical evidence clearly attributes all current low back (and lower extremity) symptomatology to the Veteran's post-service September 1998 workplace injury.

The Board has considered the Veteran's assertions that his service-connected low back disability had continued to worsen in the years preceding his 1998 post-service back injury and that his symptoms including pain radiating into the left lower extremity and other associated problems.  Certainly the Veteran is competent to report events he experienced and resulting physical symptoms, such as back and lower extremity pain, stiffness, and other symptomatology.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to his low back symptomatology between the time of the initial grant of entitlement to service connection in May 1990 and his low back injury in September 1998 are inconsistent with the contemporaneous and near-contemporaneous medical record and the Veteran's own contemporaneous statements.

In that regard, private post-service treatment records include no complaints of low back pain or other problems between May 1990 and September 1998.  Although the Veteran complained about multiple other orthopedic problems, he did not report ongoing back problems.  In September 1995, for example, the Veteran sought treatment for right knee pain.  He noted that he had been working a lot of overtime that required a lot of walking in his position as a tire press operator.  The position also required loading many tires, which required turning and pivoting.  He had been working on that schedule for the previous four months.  In September 1997, the Veteran again reported knee problems following work loading tires.  That same month, the Veteran also sought multiple treatments for arm pain.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing back problems that had been worsening prior to his September 1998 workplace injury that he would have reported such problems during treatment for other orthopedic conditions.  Most significantly, in February 1998 the Veteran completed a HealthFirst Employee Profile in which he denied a history of "Frequent back pain."    

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced ongoing and worsening back and left lower extremity pain and associated problems prior to his September 1998 post-service low back injury.  Rather, the Veteran specifically denied a history of frequent back pain in February 1998, several months prior to his workplace injury.  

The Board finds that the Veteran's contemporaneous representations and the medical evidence of record substantially outweighs his current representations as to significant ongoing back and left lower extremity problems prior to his September 1998 surgery made approximately 15 years or more after the incidents in question and made in pursuit of a claim for compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).  

Thus, the private treatment records have attributed the entirety of the Veteran's current low back problems to his September 1998 and April 2001 injuries and subsequent surgeries.  The February 2012 VA examiner attributed "much" of the Veteran's current low back pain and decreased motion to his non service-connected disability.  As such, the Board concludes that there is sufficient medical evidence of record differentiating the Veteran's current symptomatology attributable to his service-connected disability and non service-connected disability as required by Mittleider.  In light of the foregoing, the Board concludes that a rating greater than 10 percent under DC 5295-5237 is not warranted.

Similarly, the Veteran is not entitled to a greater rating under any other DC.  The Veteran does have intervertebral disc syndrome; however, this diagnosis is the result of his non service-connected lumbosacral disc disability and is unrelated to his service-connected disability, so DC 5243 is not applicable.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2012).  In this case, even assuming a current diagnosis of degenerative arthritis, a separate rating under DC 5003 would not be warranted.  The Veteran's 10 percent rating under DC 5237, as discussed above, is based on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2012) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, tropic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2012).  In this case, the Veteran's left lower extremity radiculopathy has been specifically attributed by multiple VA and private medical professionals to his non service-connected herniated disc.  As discussed above, the Veteran's current contentions of ongoing left lower extremity symptomatology are inconsistent with the contemporaneous lay and medical evidence of record and are considered less than credible.  As such, a separate rating for neuropathy or radiculopathy is not warranted in this case.  

In addition, as noted above, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Board notes that the October 2008 VA examination report initially noted bowel issues, but later in the same report the Veteran explicitly denied bowel or bladder problems.  In addition, there is ample prior and subsequent incidents of record wherein the Veteran denied bowel and bladder problems.  As such, the Board concludes that the notation of bowel issues in the October 2008 VA examination report was a typographical error, given the overwhelming evidence against a finding of bowel problems.  

In addition, the Board notes that during the December 2012 Board hearing the Veteran reported that his back pain resulted in limited or no sexual activity with his wife and could lead to divorce.  The October 2008 VA examination report also noted complaints of erectile dysfunction.  The Board concludes that absent evidence of medical training the Veteran is not competent to attribute any sexual performance problems to his service-connected low back disability, given the complex nature of such a diagnosis and the other potential etiologies of performance problems, including the Veteran's non service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the medical evidence of record has not linked any sexual problems with the Veteran's service-connected low back disability.  Indeed, the October 2008 VA examiner concluded that genital examination was normal and neither diagnosed erectile dysfunction or linked such disability to the Veteran's service-connected disability.  Consequently, the Board finds that the preponderance of the evidence is against granting a separate rating based on sexual performance problems.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, as discussed above, the majority of the Veteran's pain and decreased range of motion is attributable to his non service-connected low back disability.  That said, on repetitive motion testing the Veteran lost an additional 5 degrees of left and right lateral rotation, which was attributed to pain, fatigue, weakness, and lack of endurance.  Such a decrease in motion would not warrant an increased rating, even if such increase were due solely or in part to the Veteran's service-connected disability.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's spine disability.  As discussed above, lower extremity sensory problems have been attributed to the Veteran's post-service injury and not to his service-connected disability.  The Board also notes that the Veteran's statements made while receiving medical treatment have directly contradicted his reports of functional loss.  For example, the Veteran has reported to VA that he is unable to go on vacations with his family, but treatment records note that he was going to Breckenridge, Colorado with his family on vacation.  The Veteran has reported substantial limitation of activities of daily living, but contemporaneous private treatment records have stated the opposite.  In addition, the May 2012 record noted above discussed how the Veteran was in the process of renovating a home, which directly contradicts the Veteran's April 2012 claim to VA that he was unable to perform any duties without hiring outside help.  The Board is sympathetic to reports from the Veteran regarding difficulty with certain activities of daily living and especially so in regards to difficulties in playing with his children; however, as discussed, the problems associated with painful motion have been considered and compensated in the current 10 percent rating.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected lumbosacral spine disability greater than the currently assigned 10 percent for any point during the appellate time period.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbosacral spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral spine with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's current low back symptomatology have been attributed wholly or in major part to his non service-connected disability, to include any lower extremity radiating symptoms.  The current 10 percent rating wholly compensates the Veteran for the smaller measure of low back symptomatology attributable to his service-connected low back disability.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 10 percent for lumbosacral strain is denied.


REMAND

In addition, during the December 2012 Board hearing the Veteran and his representative specifically claimed that the Veteran was unable to work due solely to his service-connected low back disability.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012). 38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.

In this case, the Veteran does not meet the percentage requirements for TDIU.  The Veteran's sole service-connected disability is his 10 percent rating for lumbosacral strain.  In light of the evidence of record, the Board concludes that a remand for additional development is required before a determination can be made as to whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000), with respect to entitlement to TDIU.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Obtain all medical records and hospitalization records from all applicable VA medical facilities from February 2013 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  The RO/AMC is free to undertake any additional development deemed necessary, to include referring the claim of entitlement to TDIU to the C&P Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) if appropriate.

4. After the above is complete, adjudicate the Veteran's TDIU claim.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


